Citation Nr: 0010735	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
cystocele, based on the disagreement with the August 1992 
initial award.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran separated from service on December 31, 1991 
following twenty-one years, three months, and twenty-nine 
days of active duty.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 1996 the case was remanded for further 
evidentiary development and consideration of the issue under 
the current standards.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's cystocele was manifest by urinary frequency 
of over an hour prior to May 25, 1993.

3.  May 25, 1993 was the first date on which the veteran's 
urinary incontinence of less than an hour was manifest.

4.  The regulatory change regarding the evaluation of the 
veteran's disability was effective February 17, 1994.  

5.  Neither the old nor the new version of the regulation is 
more favorable to the veteran for the period commencing on 
February 17, 1994.

6.  The veteran's cystocele is currently manifested by 
voiding dysfunction that requires changing of pads twice a 
day during flare-ups.



CONCLUSIONS OF LAW

1.  Prior to May 25, 1993, the criteria for a disability 
rating in excess of 20 percent for a cystocele were not met.  
38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.21, 4.115a, Diagnostic Code 7512 
(prior to February 17, 1994).

2.  Effective May 25, 1993, the criteria for a 40 percent 
disability rating for a cystocele were met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.115a, Diagnostic Code 7512 (prior to February 17, 1994).   

3.  Neither version of the applicable regulation is more 
favorable to the veteran for the period commencing on 
February 17, 1994.  38 U.S.C.A. § 5110(g).

3.  Effective February 17, 1994, the criteria for a 40 
percent evaluation for a cystocele have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.115b, Codes 7529-
7512 (prior to and after February 17, 1994).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  

Factual Background

The veteran's service medical records reveal a complaint of 
urinary frequency and a cystocele on an undated form attached 
to the December 1991 retirement examination.  During a March 
1992 VA rating examination the veteran complained of some 
urine leaking with exercise, coughing and running.  She could 
not hold her urine over 90 minutes.  An August 1992 rating 
decision established service connection for a cystocele and a 
noncompensable evaluation was awarded based on the veteran's 
service medical records and the March 1992 diagnosis.

An October 1992 memorandum from a military physician states 
that the veteran's symptoms were consistent with 
primary/first degree cystocele and rectocele with urinary 
incontinence with stress and urgency components.  

The veteran complained of progressing frequency and 
incontinence during her January 1993VA gynecological 
examination.  She complained that jumping, in addition to 
coughing and sneezing, had begun to cause leaking.  She also 
complained of difficulty with emptying stool.  She had 
nocturia ±2 a night.  The examiner observed a 2nd degree 
cystocele prolapse, and a 1st to 2nd degree rectocele. 

During the veteran's personal hearing on May 25, 1993 she 
testified that she could only sit for half to three quarters 
of an hour without needing to go; less if she had had a glass 
of water.  She could not ride an hour in a car without using 
the bathroom.  If she got to bed by ten she could sleep until 
four or five if she did not drink much at night.  Sometimes 
she had urgency, would use the bathroom and then would have 
to go again five minutes later.  She stated that she would 
lose it if she coughed, even if she had just used the 
bathroom, sneezed or even jogged in place.  She did not leak 
in bed as long as she did not cough or sneeze.  She was told 
that surgery was an option but that its affects would only 
last a certain length of time.  She decided she would just 
live with it and try to lessen its impact. 

A February 1994 rating decision increased the rating to 20 
percent effective January 1, 1992, the day after her 
retirement, under codes 7529-7512 based on the military 
statement, the examination report and her testimony.  The 
veteran appealed and the case was remanded in May 1996.

During her July 1998 VA GU examination the veteran stated 
that her main complaint was of urinary stress incontinence 
for which she normally wore one pad per day.  She would 
change twice a day during allergy season when she sneezed a 
lot.  She denied urge incontinence and had nocturia once a 
night.  She avoided feces retention by her rectocele by 
avoiding severe constipation.  The examination revealed a 
mild grade I cystocele with urine leakage on coughing and a 
mild grade I rectocele.  

The impression was mild cystocele and rectocele with stress 
urinary incontinence probably due to multiple vaginal 
deliveries.  The examiner noted that the veteran declined any 
further treatment and evaluation because she was not severely 
inconvenienced by her symptomatology.  

Analysis

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 126.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
diseases of the GU system, effective February 17, 1994.  
"[W]here the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to [the veteran] . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
Board notes that on remand, in its January 2000 supplemental 
statement of the case, the RO applied the new version of the 
regulations in determining that a 20 percent rating was 
warranted.  The RO has applied both versions and found that 
20 percent was the proper evaluation.  Accordingly, the Board 
may similarly consider each version of the regulations 
without determining whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court noted 
that, where compensation is awarded or increased "pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase...shall not be earlier than the 
effective date of the Act or administrative issue."  See 
38 U.S.C.A. § 5110(g)(West 1991).  As such, the Court found 
that this rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  Therefore, the Board can not apply the 
revised rating provisions to the period prior to February 17, 
1994.  VAOPGCPREC 3-2000 reiterated this point.  VA General 
Counsel precedent opinions are binding on the BVA.  38 
U.S.C.A. § 7104(c) (West 1991).  

The cited opinion also requires a determination regarding 
which version of a regulation is more favorable to the 
veteran for the period after the effective date of the 
change.  In the present case both versions yield a 40 percent 
rating and neither provides for a higher evaluation under the 
evidence presented, so neither version is more favorable to 
the veteran.

The veteran's cystocele is currently evaluated as 20 percent 
disabling under Diagnostic Codes (Codes) 7529-7512.  38 
C.F.R. § 4.115b.  Initially, the Board finds that the 
veteran's disability is not more appropriately rated under 
any other diagnostic code providing a rating greater than 20 
percent.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Prior to February 17, 1994, a noncompensable evaluation was 
for assignment for mild chronic cystitis.  A 10 percent 
evaluation was warranted if moderate; pyuria, with diurnal 
and nocturnal frequency.  Moderately severe; diurnal and 
nocturnal frequency with pain and tenesmus warranted a 20 
percent evaluation.  Severe; urination at intervals of one 
hour or less; contracted bladder warranted a 40 percent 
rating.  Where incontinence existed, requiring constant 
wearing of an appliance a 60 percent rating was warranted.  
38 C.F.R. § 4.115a, Diagnostic Code 7512 (prior to February 
17, 1994).

Diagnostic Code 7512, chronic cystitis includes interstitial 
and all etiologies, infectious and non-infectious and is 
rated as voiding dysfunction.  Diagnostic Code 7529, benign 
neoplasms of the GU system, is rated as voiding or renal 
dysfunction, whichever is predominate.  38 C.F.R. § 4.115b 
(1999).

Voiding dysfunction can be rated under three different 
categories: urine leakage, urinary frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a.  Regarding leakage, a 20 
percent evaluation is warranted for the required wearing of 
absorbent material that must be changed less than two times 
per day.  For continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence, a 40 
percent rating is assigned when the disability requires the 
wearing of absorbent materials that must be changed two to 
four times per day.  A 60 percent rating is in order if the 
disability requires the use of an appliance or the wearing of 
absorbent material that must be changed more than four times 
per day.  Id.  Sixty percent is the maximum schedular rating 
available for urine leakage.

January 1, 1992 to May 25, 1993

The veteran had complained of an inability to hold her 
bladder for over 90 minutes in March 1992.  However, she 
complained of frequency intervals of less than one-hour 
during her May 25, 1993 personal hearing.  The October 1992 
letter from the veteran's military physician noted urinary 
incontinence with stress and urgency components.  The record 
is therefore consistent with moderately severe chronic 
cystitis prior to May 25, 1993 but a frequency of less than 
one hour is not shown prior to May 25, 1993.  Therefore a 
rating in excess of 20 percent is not warranted prior to May 
25, 1993 under the prior version of the regulation.  As 
stated above, the current provision is inapplicable prior to 
its effective date of February 17, 1994.

May 25, 1993 to February 17, 1994

The veteran's testimony and the medical evidence from the 
military physician are consistent with a 40 percent 
evaluation under the old standard prior to February 17, 1994.  
However, it is negative for evidence of incontinence that 
required the use of an appliance necessary for a higher 
evaluation prior to February 17, 1994.  Therefore, prior to 
February 17, 1994, the criteria for a rating in excess of 40 
percent had not been met.  

From February 17, 1994

From February 17, 1994, the Board must consider whether one 
version of the applicable regulation is more favorable to the 
veteran.  However, as noted above, neither version of the 
regulation is more favorable to the veteran.  

The most recent VA examination revealed complaints of 
nocturia once a night and of wearing one pad a day except 
during seasons when sneezing required her to change pads 
twice a day.  Under the old standard a 40 percent evaluation 
was for assignment for urinary intervals of less than one 
hour.  Under the current criteria the dividing line between a 
20 and a 40 percent rating is the number of times absorbent 
materials must be changed.  If fewer than two changes a day 
are made a 20 percent rating is called for, if two to four 
changes are needed a 40 percent rating is in order.  In the 
present case the veteran must change two times a day during 
allergy season or other times of frequent coughing or 
sneezing. 

There is no medical evidence that the veteran must change 
absorbent materials four or more times a day as required for 
a 60 percent evaluation under the current criteria.  There is 
no medical evidence that the veteran must wear an appliance 
as required for a 60 percent evaluation under the old 
standards.  The Board finds that an evaluation in excess of 
40 percent is not warranted under either standard from 
February 17, 1994.  Resolving all doubt in favor of the 
appellant, a 40 percent evaluation is warranted from February 
17, 1994.  38 U.S.C.A. § 5107. 

ORDER

Entitlement to an evaluation in excess of 20 percent for a 
cystocele prior to May 25, 1993 is denied. 

A 40 percent evaluation for a cystocele is granted for the 
period from May 25, 1993 to February 17, 1994, subject to the 
law and regulations governing the criteria for award of 
monetary benefits. 

A 40 percent evaluation for a cystocele is granted from 
February 17, 1994, subject to the law and regulations 
governing the criteria for award of monetary benefits.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 
- 9 -


- 4 -


